          Case 1:20-cv-09322-PAE Document 32 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BENJAMIN DEITSCH,

                                         Plaintiff,                     20 Civ. 9322 (PAE)
                        -v-
                                                                              ORDER
 JPMORGAN CHASE BANK, N.A.,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the parties that all claims asserted herein have been

settled in principle, Dkt. 31, it is ORDERED that the above-entitled action is hereby dismissed

and discontinued without costs, and without prejudice to the right to reopen the action within 60

days of the date of this Order if the settlement is not consummated. The case management

conference scheduled for June 18, 2021, is also hereby adjourned sine die.

       To be clear, any application to reopen must be filed within 60 days ofthis Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the parties

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same 60-day period to be "so

ordered" by the Court. Per Paragraph 4(C) of the Court's Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record. Any proposed order approving

the settlement agreement that seeks the Court's continued jurisdiction should either (1) expressly

state that the Court retains jurisdiction to enforce the agreement or (2) incorporate the terms of

the settlement agreement in the order.
        Case 1:20-cv-09322-PAE Document 32 Filed 06/14/21 Page 2 of 2




      The Clerk of Court is respectfully directed to close this case.

      SO ORDERED.


                                                            PAUL A. ENGELM!YER
                                                            United States District Judge
Dated: June 14, 2021
       New York, New York




                                                2
